Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Instant claim 17 recites:  “introducing blowing agent into the polymeric material to form a mixture of polymeric material and blowing agent in the extruder, wherein the blowing agent is introduced into the polymeric material during only a portion of the plastication period and wherein the blowing agent is not introduced in the polymeric material during a portion of the plastication period”.  This is unclear.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Instant claim 17 recites:  “introducing blowing agent into the polymeric material to form a mixture of polymeric material and blowing agent in the extruder, wherein the blowing agent is introduced into the polymeric material during only a portion of the plastication period and wherein the blowing agent is not introduced in the polymeric material during a portion of the plastication period”.  This is unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-10, 12-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over SOMEYA et al. (WO 2017/030116 – US 2018/0215885 for English Translation) and in further view of MATSUI et al. (2002/0179613).
	Regarding claims 1, 5-10, and 17, SOMEYA et al. discloses a foam molding resin and method for manufacturing foam molded article comprising:
	using foam extruder 1 and the split molds 14 shown in Fig.1. to extrude polymeric foam resin containing LDPE [0007];
	injecting foaming agent at inlet P located at the 0.5 L position [0043];Fig.1;
	the foam parison 13 is disposed between a pair of split molds 14 wherein air is blown into the cavity of the split molds 14 to perform blow molding and vacuum is applied in which the interior of the cavity of the split molds 14 is depressurized to mold foam parison 13 [0042]; Fig.1.
	SOMEYA et al. is silent to applying the vacuum first and then blowing the parison after as claimed.  However, SOMEYA et al. discloses that vacuum and blow molding can be used in combination and MATSUI et al. teaches a method of forming a molded article, such as a container wherein the injection material is supplied through a side gate and drawn into the mold cavity using a vacuum assist which creates a preform having a closed end with a smooth outer surface without gate marks or other vestiges of the injection molding process.  Thereafter, the preform is blow molded to form an article or container having a smooth outer surface adjacent to a closed end thereof (Abstract), [0048].  The vacuum assist helps to ensure that the resin or injection material reaches all areas of the cavity evenly, which in turn ensures that the resulting preform is free from significant defects (both superficial and internal) [0040].  Therefore, it would have been obvious to one of ordinary skill in the art to have modified the method of SOMEYA et al. by applying the vacuum first to pull the parison through the closed mold cavity and then blowing the parison after as taught by MATSUI et al. in light of the advantages associated therewith, i.e. producing a preform having a closed end with a smooth outer surface and free from significant defects.
	Regarding claim 2, SOMEYA et al. discloses the foaming agent is nitrogen [0039].
	Regarding 12, SOMEYA et al. discloses the average cell size of the foam article is 50 to 100 microns [0030].
	Regarding claim 13, SOMEYA et al. discloses the foam article is cylindrical [0041]; [0044].
	Regarding claims 14-15, SOMEYA et al. discloses the foam article has a diameter of 50 mm [0044] and a thickness of 5 mm [0044].


Claim 3-4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over by SOMEYA et al. (WO 2017/030116 – US 2018/0215885 for English Translation) and MATSUI et al. (2002/0179613) as applied to claims 1, 2, 5-10, 12-15, and 17 above.
	The teachings of SOMEYA et al. and MATSUI et al. are applied as described above for claims 1, 2, 5-10, 12-15, and 17.
	Regarding claims 3-4, modified SOMEYA et al. is silent to the claimed amount of foaming agent.  However, SOMEYA et al. discloses that foaming magnification is carried out by changing the amount of foaming agent [0043].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to conduct routine experimentation to determine the optimum foaming or blowing agent amount because SOMEYA et al. teach that foaming agent can be varied to control the foaming magnification in the article. "Discovery of optimum value of result effective variable in known process is ordinarily within skill of art." In re Boesc, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
	Regarding claim 16, modified SOMEYA et al. is silent to the claimed density reduction.  However, SOMEYA et al. discloses that changing the amount of foaming agent changes the foaming magnification [0043] and the article comprises low-density polyethylene with the foaming agent wherein the mass ratio of the low-density polyethylene and the high-density polyethylene is 2:8 to 8:2 [0014].  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of SOMEYA et al. to produce the article with the claimed density reduction since it has been held that where the general condition of a claim are disclosed, finding the optimal workable ranges involves only routine skill of one in the art (MPEP 2144).  Changing the amount of foaming agent would change the density of the article.  That is, the more foaming agent used, the less dense the article becomes.  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over by SOMEYA et al. (WO 2017/030116 – US 2018/0215885 for English Translation) ) and MATSUI et al. (2002/0179613) as applied to claims 1, 2, 5-10, 12-15, and 17 above, and in further view of ANDERSON et al. (2004/0115418).
	The teachings of SOMEYA et al. and MATSUI et al. are applied as described above for claims 1, 2, 5-10, 12-15, and 17.
	Regarding claim 11, modified SOMEYA et al. is silent to adding additives to the polymeric mixture.  However, ANDERSON et al. discloses a method of forming foamed articles with additives in the polymeric mixture wherein such additives are PTFE that is added to the base polymeric material to increase its melt strength, such melt strength are well known and commonly used in producing foamed articles [0050].  Therefore, it would have been obvious to one of ordinary skill in the art to have modified the method of SOMEYA et al. by incorporating additives such as PTFE as taught by ANDERSON et al. for the benefit of enhancing the melt strength.

Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive.
	Applicant argues it would not have been obvious to modify the Someya process in view of Matsui as suggested in the Office Action because such modification would render the Someya process unsuitable for its intended use.  Someya emphasizes a process that injects a parison into an open mold and any such modification to include injection into a closed mold would go against the teaching in Someya.
	Examiner respectfully disagrees.  Someya does not teach injecting the parison into an open mold.  Instead, Someya teaches injecting the parison into a split mold which is clamped (5th paragraph of Description).  The foam molded article is obtained by molding the foamed parison 13 using the split mold 14 wherein the split mold is clamped.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742